Citation Nr: 0732544	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  02-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
herniated nucleus pulposus with radiculopathy and 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1983 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision, in which the RO, 
inter alia, granted service connection for herniated nucleus 
pulposus with mild radiculopathy, mechanical low back strain 
and mild degenerative disc disease with a 10 percent rating, 
effective December 1, 2000.  The veteran filed a notice of 
disagreement (NOD) in September 2001, and the RO issued a 
statement of the case (SOC) in February 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) that same month.

In December 2003, the Board remanded to the RO, via the 
Appeals Management Center (AMC), the claim for an initial 
higher rating for further development.  The RO/AMC completed 
all requested action and in a May 2007 rating action, the 
RO/AMC assigned a 20 percent rating for herniated nucleus 
pulposus with radiculopathy and degenerative changes, 
effective December 1, 2000.  The RO/AMC also granted service 
connection for lumbar radiculopathy with a 10 percent rating, 
effective September 26, 2003.  As the veteran did not file a 
notice of disagreement with the disability rating or 
effective date for the grant of service connection for lumbar 
radiculopathy, this issue is not currently on appeal.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO/AMC has assigned a higher initial 
rating of 20 percent for herniated nucleus pulposus with 
radiculopathy and degenerative changes during the pendency of 
this appeal, as a higher rating is available, and the 
appellant is presumed to be seeking the maximum available 
benefit, the claim for higher rating remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the claim for an initial higher 
rating for herniated nucleus pulposus with radiculopathy and 
degenerative changes, for the period from December 1, 2000, 
to September 25, 2003, is set forth below.  The claim for an 
initial higher rating for herniated nucleus pulposus with 
radiculopathy and degenerative changes, since September 26, 
2003, is addressed in the remand following the order; this 
matter is being remanded to the RO, via the AMC in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since December 1, 2000, the effective date of the grant 
of service connection, to September 22, 2002, herniated 
nucleus pulposus with radiculopathy and degenerative changes 
has been manifested by flexion most severely limited to 80 
degrees, extension most severely limited to five degrees, 
bilateral lateral flexion most severely limited to 10 
degrees, and bilateral rotation most severely limited to 35 
degrees; mild left lower extremity radiculopathy; and mild 
tenderness; herniated nucleus pulposus is not manifested by 
severe intervertebral disc syndrome (IVDS), with recurring 
attacks with intermittent relief.

3.  Medical evidence from September 23, 2002, to September 
25, 2003, reflects that the veteran had full range of motion 
of the lumbar spine; the evidence does not document that the 
appellant had any qualifying incapacitating episodes due to 
herniated nucleus pulposus with radiculopathy and 
degenerative changes during the previous twelve-month period, 
or that he had separately ratable neurological manifestations 
to be combined with the orthopedic manifestations.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for herniated nucleus pulposus with radiculopathy and 
degenerative changes, from December 1, 2000, the effective 
date of the grant of service connection, to September 25, 
2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.49, 4.71, 4.71a, DC 5293 (as in effect prior to 
and since September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an October 2004 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate claims for a higher 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  Further, the May 2007 supplemental SOC (SSOC) 
reflects readjudication of the claim after issuance of that 
letter.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding Dingess/Hartman, the May 2007 SSOC informed the 
appellant how disability evaluations and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  Regarding the timing of the notice, the 
Board finds that the veteran was not prejudiced by receiving 
notice after the adjudication of his claim.  Because the 
Board's decision herein denies the claim for a higher rating 
from December 1, 2000, to September 25, 2003, no effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examination and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Fayetteville, North Carolina.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Historically, by rating action, the RO granted service 
connection for herniated nucleus pulposus, effective December 
1, 2000, and assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295 (pursuant to which 
lumbosacral strain is rated).  In May 2007, the RO assigned a 
20 percent rating for herniated nucleus pulposus under 
38 C.F.R. § 4.71a, DC 5243 (pursuant to which intervertebral 
disc syndrome (IVDS) is rated), effective December 1, 2000.

Disabilities of the spine are rated pursuant to 38 C.F.R. § 
4.71a.  As addressed in more detail below, the rating 
criteria for IVDS changed effective September 23, 2002.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
code, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

The Board notes that the RO has evaluated the herniated 
nucleus pulposus disability under both the former applicable 
criteria and the revised applicable criteria.  Accordingly, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria. 

A.  Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows:  moderate IVDS with recurring attacks was rated 20 
percent disabling; severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings prior to September 23, 2002 
provide no basis for more than the currently assigned 20 
percent rating under former DC 5293.  

On February 2001 VA examination, the veteran reported that he 
injured his back in service, probably while running in a 
marathon type event.  The veteran also reported that he had 
pain down the lateral side of his left calf intermittently, 
which the examiner noted was consistent with a history of low 
back strain and the veteran's running injury in service.  
Range of motion testing of the lumbar spine revealed 80 
degrees of forward flexion, 30 degrees of extension, 40 
degrees of bilateral lateral flexion, and 35 degrees of 
bilateral rotation.  Straight leg raising was negative to 80 
degrees bilaterally.  Deep tendon reflexes were equal and 
active at the ankles and knees.  There was a subjective area 
of numbness in the lateral surface of the left calf that was 
intermittent, but was not present on current examination.  
The diagnosis was history of herniated nucleus pulposus with 
mild radiculopathy and mechanical low back strain.  X-rays 
revealed mild degenerative disc disease.

A July 2001 private medical record from the Womack Army 
Medical Center indicates that the veteran complained of low 
back pain.  Physical examination revealed that he had some 
weakness.

An August 2001 VA treatment record shows that the veteran had 
pain in the right lower lumbosacral area.  Straight leg 
raising bilaterally was to 90 degrees.  The veteran's gait 
was normal and there was no weakness in the lower 
extremities.

A November 2001 private medical record from S.W., PA-C 
indicates that the veteran complained of intermittent aching 
pain in his low back.  He also had occasional pain into the 
left calf.  He denied numbness and tingling or weakness in 
the left lower extremity.  He had now returned to a labor-
intensive job, which required prolonged standing and lifting 
approximately 30 pounds and bending.  He stated that his work 
aggravated his back.  He took pain medication and was 
currently doing home exercises.  Physical examination 
revealed that the lumbosacral spine was nontender.  Forward 
flexion was to 90 degrees, hyperextension was to five 
degrees, bilateral lateral flexion was to 10 degrees, and 
bilateral rotation was to 40 degrees.  There was full active 
range of motion of the bilateral lower extremities.  Strength 
was normal and sensation reflexes were intact.  There was 
negative straight leg raising and the veteran was able to 
heel and toe walk without difficulty.  It was noted that a 
magnetic resonance imaging (MRI) dated in October 2000 
revealed degenerative disc disease and a small left L5-S1 
herniated nucleus pulposus.  S.W., PA-C also stated that 
heavy lifting and repetitive bending might aggravate the 
veteran's condition.

An April 2002 VA treatment record reveals that the veteran 
had negative straight leg raising.  He also had a negative 
popliteal sign.  He had mild tenderness over the lumbosacral 
area.  Deep tendon reflexes were equal and symmetrical.

An April 2002 private medical record from the Womack Army 
Medical Center indicates that the veteran complained of pain 
in his left leg for seven to 10 days.  The pain was to the 
calf.  Physical examination of the back revealed positive 
bilateral straight leg raising.  Deep tendon reflexes were 
present on the bilateral lower extremities.

A May 2002 record from the same facility revealed that the 
active range of motion of the lumbar spine was within normal 
limits without symptoms.  Muscle stretch reflexes were 
present and motor strength was normal.  There was negative 
straight leg raising.  The spine was level and nontender.  
The diagnosis was symptomatic herniated nucleus pulposus with 
radiculopathy symptoms in the left lower extremity.

A May 2002 computed tomography (CT) of the lumbar spine 
revealed moderate left paracentral disc protrusion, L5-S1, 
compressing the left S1 nerve root within the spinal recess.

A June 2002 private medical record from M.S., M.D. indicates 
that the veteran had positive straight leg raising on the 
left.  Anterior tibia and extensor hallucis longus strength 
were satisfactory.  Dr. M.S. noted that the veteran had 
radicular leg pain.  It was noted that the veteran was 
neurologically stable.

An April 2002 VA treatment record revealed negative straight 
leg raising and a negative popliteal sign.  There was mild 
tenderness over the lumbosacral area.  Deep tendon reflexes 
were equal and symmetrical.

A May 2002 VA treatment record shows that the veteran called 
the VA medical center and complained of back pain for 12 
days.  He reported that the pain was worsening and had a deep 
achy pain and numbness down the left leg.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant an initial rating in excess of 
20 percent from December 1, 2000, to September 22, 2002.  In 
this regard, the veteran is noted to only have mild 
tenderness over the lumbosacral area.  In addition, although 
he complains of numbness on his left calf, neurological 
examination has revealed normal deep tendon reflexes, normal 
strength, and normal sensation in the lower extremities.  
Further, there is only one notation that the veteran had some 
weakness.  Moreover, range of motion has been shown to be 
normal with the exception of a slight decrease in range of 
motion at times during examinations.  However, this decrease 
in range of motion has not been the consistent status of the 
veteran's lumbar spine.  Further, any decrease in range of 
motion has been slight to moderate and is not considered 
severe.  Therefore, the veteran's symptoms of herniated 
nucleus pulposus are not found to be severe with recurring 
attacks, with intermittent relief, to warrant a rating in 
excess of 20 percent.  38 C.F.R. § 4.71a, DC 5293 (2002).  

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former DC 5292 (as in effect prior to September 26, 2003), 
moderate limitation of motion warranted a 20 percent rating 
and severe limitation of motion of the lumbar spine warranted 
a 40 percent rating.  38 C.F.R. § 4.71a, DC 5292.  Under the 
criteria of former DC 5295 (as in effect prior to September 
26, 2003), symptoms with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warranted a 20 percent rating; severe 
symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warranted a 40 percent rating.  38 C.F.R. 
§ 4.71a, DC 5295.

As noted above, the veteran's limitation of motion has not 
been shown to be severe as he has only lacked 10 degrees of 
motion in flexion in February 2001.  The remainder of 
examination findings revealed that he had full range of 
motion in flexion.  Further, although he had only five 
degrees of extension and 10 degrees of bilateral lateral 
flexion during a November 2001 examination, a May 2002 record 
revealed that he had full range of motion of the lumbar spine 
without any symptoms.  Therefore, the Board finds that the 
veteran's limitation of motion of the lumbar spine, prior to 
September 22, 2002, has not been considered severe so as to 
warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a, 
DC 5292.  In addition, the veteran has not been shown to have 
severe lumbosacral strain to warrant a rating in excess of 20 
percent using 38 C.F.R. § 4.71a, DC 5295.  In this regard, as 
previously explained, the veteran is not shown to have marked 
limitation of forward bending in standing position or loss of 
lateral motion with osteo-arthritic changes or abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.  He 
also does not have any of the additional criteria required 
for a rating in excess of 20 percent.  Id.

Therefore, for the period from December 1, 2000, to September 
22, 2002, a rating in excess of 20 percent for herniated 
nucleus pulposus with radiculopathy and degenerative changes 
is not warranted.

B.  Rating Criteria from September 23, 2002, to September 
25, 2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods:  
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

A September 2002 VA treatment record shows that the veteran 
denied weakness, bowel, or bladder incontinence.  He reported 
that any heavy lifting would exacerbate the pain.  His job 
currently involved manual labor and he was trying to leave 
his job.  Physical examination of the extremities revealed 
that the veteran's strength was normal with full range of 
motion, and no straight leg raising.  Examination of the 
spine revealed full range of motion.  A September 2002 X-ray 
of the lumbosacral spine revealed a negative examination.

A September 2003 VA treatment record reveals that the veteran 
complained of muscle spasm.  Examination revealed that his 
muscle tone, strength and coordination were normal.  Sensory 
examination was nonremarkable and deep tendon reflexes were 
equal and symmetrical.

Considering the pertinent evidence in light of the criteria 
in effect during the period from September 23, 2002 through 
September 25, 2003, the Board finds that a rating greater 
than 20 percent for this period is not warranted on any 
basis.

The medical evidence simply does not demonstrate 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months, which is warranted for 
the next higher, 40 percent, rating assignable on the basis 
of incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5293 
(2003).  

Moreover, combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 20 percent.  For the period in question, the 
pertinent medical findings do not demonstrate more orthopedic 
impairment than would warrant a 20 percent rating under DC 
5292, or, alternatively, under DC 5295.  In this regard, 
range of motion of the veteran's lumbar spine was noted to be 
normal and he is not shown to have any symptoms required by 
DC 5295 for a 40 percent rating.  38 C.F.R. § 4.71a, DC 5295.  
Further, there is no medical indication that the veteran had 
separately ratable neurological manifestations of back 
disability during this time frame.  As indicated above, the 
medical evidence shows that his neurological examinations 
were normal.

Hence, a rating in excess of 20 percent from September 23, 
2002, to September 25, 2003, is not warranted.

C.  Both Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the current 20 
percent rating properly compensates the veteran for the 
extent of his functional loss due to pain and other factors 
set forth in sections 4.40 and 4.45.  In this regard, the 
veteran has been noted to complain of weakness of the lumbar 
spine and the July 2001 private record included an objective 
finding of some weakness.  In addition, it was noted in the 
November 2001 private medical record from S.W., PA-C that 
heavy lifting and repetitive bending might aggravate the 
veteran's condition.  However, it was not noted to what 
extent the veteran's symptoms would be aggravated due to 
repetitive motion.  Further, all other objective evidence 
from December 1, 2000, to September 25, 2003, reflects 
findings of limitation of motion that is no more than slight 
to moderate and does not reflect findings of symptoms that, 
even with repetitive motion, would warrant a rating in excess 
of 20 percent under both the former and revised criteria.  
See 38 C.F.R. § 4.71a, DC 5293 (in effect prior to September 
23, 2002 and effective September 23, 2002).  Rather, the 
evidence indicates that the RO's assignment of the 20 percent 
rating was based on consideration of functional loss due to 
pain weakness, fatigue, lack of endurance, and 
incoordination.  As these symptoms are contemplated in the 
assignment of the current rating, none provides any basis for 
assignment of any higher rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher rating under any 
of the former or revised applicable rating criteria. 

For all the foregoing reasons, the Board finds that a rating 
in excess of 20 percent for herniated nucleus pulposus with 
radiculopathy and degenerative changes, from December 1, 
2000, to September 25, 2003, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

An initial rating in excess of 20 percent for herniated 
nucleus pulposus with radiculopathy and degenerative changes, 
from December 1, 2000, to September 25, 2003, is denied.


REMAND

The Board finds that further RO action is required prior to 
appellate adjudication of the claim for an initial higher 
rating for herniated nucleus pulposus with radiculopathy and 
degenerative changes, for the period since September 26, 
2003.  In this regard, effective September 26, 2003, the 
criteria for rating all spine disabilities, to include IVDS, 
were revised and are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  The revised 
criteria provide that IVDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The Board notes that the essential criteria for rating 
disabilities of the spine are based on limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243 
(2006).  

In March 2004, the veteran underwent two examinations 
pertinent to his lumbar spine disability.  He underwent a 
neurological examination and then four days later, underwent 
an orthopedic examination.  Both examiners were noted to be 
nurse practitioners.  On neurologic examination, range of 
motion testing was conducted and revealed extension of the 
lumbar spine to 10 degrees, bilateral lateral flexion from 12 
to 15 degrees, and forward flexion to approximately 30 
degrees.  However, on orthopedic examination, range of motion 
testing was also conducted and revealed flexion to 70 
degrees, extension to 25 degrees, left lateral flexion to 84 
degrees, right lateral flexion to 88 degrees, and bilateral 
rotation to 30 degrees.  The Board notes that although the 
above-noted examinations were only conducted four days apart, 
there is a great discrepancy between the findings for range 
of motion in flexion, as the measurement for flexion differed 
by 40 degrees between the two examinations.  In addition, the 
Board notes that right lateral flexion and left lateral 
flexion, as measured on the orthopedic examination, are more 
the 50 degrees over the normal range of motion in lateral 
flexion of the lumbar spine.  38 C.F.R. § 4.71a, DCs 5235-
5243, Plate V (normal range of motion in lateral flexion is 
to 30 degrees).  Further, the Board notes that in the 
September 2007 written brief, the veteran's representative 
argued that the March 2004 orthopedic VA examination was not 
adequate, as the examination was performed by an adult nurse 
practitioner and not a medical doctor.  The Board finds that 
based on the discrepancy between the March 2004 orthopedic 
and neurologic VA examinations regarding the findings of the 
veteran's limitation of motion of the lumbar spine, a new VA 
examination, performed by a physician, is necessary to 
determine the current severity of the veteran's herniated 
nucleus pulposus with radiculopathy and degenerative changes 
since September 26, 2003, the effective date of the amendment 
to the rating criteria for disabilities of the spine.

Accordingly, the RO/AMC should arrange for the veteran to 
undergo a VA orthopedic examination at an appropriate VA 
medical facility or private facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may well result in denial of the claim 
for a higher rating.  38 C.F.R. § 3.655 (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled orthopedic examination, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Fayetteville, North Carolina, dated 
up to March 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Fayetteville VAMC since March 2004, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession.  While, as indicated above, the RO 
has furnished notice consistent with Dingess/Hartman (cited 
to above), the RO should ensure that its notice meets the 
requirements of all pertinent legal authority implementing or 
interpreting the VCAA and the duties imposed thereby.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.  In adjudicating the claim for a higher initial 
rating, the RO must document its specific consideration of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Fayetteville VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's low back, from March 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim on 
appeal.  The RO should also invite the 
veteran to submit all pertinent evidence in 
his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO should ensure that its notice meets 
the requirements of all pertinent legal 
authority implementing or interpreting the 
VCAA and the duties imposed thereby, to 
include clear explanation that the veteran 
has a full one-year period to respond, 
although VA may decide the claim within the 
one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
orthopedic examination of his low back, by a 
physician, at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should conduct range of 
motion testing of the low back, expressed 
in degrees.  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins.  
In addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

Further, the physician should indicate 
whether the veteran experiences localized 
tenderness, muscle spasm, or guarding; 
and, if so, whether such muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The physician should 
also indicate whether the veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or unfavorable.  

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim remaining on appeal.  
Otherwise, the RO should consider the claim 
in light of all pertinent evidence and legal 
authority.  In addition, the RO must 
specifically document its consideration of 
whether "staged rating," pursuant to 
Fenderson, cited to above, is appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


